DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgments

This office action is in response to the filing on 2/1/21.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/1/21; 2/1/21; 9/3/20; 8/15/19; 5/15/19 are in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDSs are being considered by the Examiner.

Allowable Subject Matter
Claims 2-21 allowed.
The following is an examiner’s statement of reasons for allowance: Having updated the search of parent case 15/398,470, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention instructions that, when executed, cause a user interface to either display a waterfall pressure based on the sensor data, wherein said waterfall pressure is defined as the steady state arterial pressure distal to the balloon following balloon inflation; display real-time status of the balloon as inflated or deflated and internal pressure in the balloon; display tau, wherein tau is defined as a parameter that characterizes exponential decay according to an equation p(t)= Po et/TAU, in combination with their respective independent claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/DEANNA K HALL/Primary Examiner, Art Unit 3783